ORDER
The Disciplinary Review Board having filed a report with the Court in DRB 02-104, recommending that as a matter of reciprocal discipline, JOHN R. MAGUIRE of FLANDERS, who was admitted to the bar of this State in 1976, be disbarred, respondent having been disbarred in the State of New York for his criminal conviction in the United States District Court for the Southern District of New York for the crimes of conspiracy to defraud the United States (18 U.S.C.A. § 371), obstruction of justice (18 U.S.C.A § 1603), and tax fraud (26 U.S.C.A. § 7206(1));
And JOHN R. MAGUIRE having failed to appear on the return date of the Order to Show Cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that JOHN R. MAGUIRE be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by JOHN R. MAGUIRE pursuant to Rule 1:21-6, be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*126ORDERED that JOHN R. MAGUIRE be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.